Citation Nr: 0911599	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from October 1993 to August 
1998.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Regional Office (RO).  

In May 2006, the Board, after finding that new and material 
evidence had been received to reopen the claim of service 
connection for a right shoulder disorder, remanded the 
reopened claim to the RO for additional development of the 
record.  

Also in May 2006, the Board noted that the Veteran had raised 
the issue of an increased rating for her service-connected 
cervical spine strain in August 2003.  The Board again refers 
this matter to the RO for appropriate action.  


FINDING OF FACT

The currently demonstrated postoperative residuals of right 
shoulder impingement syndrome and degenerative changes is 
shown as likely as not to be due to an injury sustain by the 
Veteran during period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her 
right shoulder disability manifested by the postoperative 
residuals of impingement syndrome and degenerative changes is 
due to injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VCAA and implementing regulations apply in the instant case.  
The Board finds that all pertinent mandates of VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  To the extent that the 
action hereinbelow is fully favorable to the Veteran, further 
discussion of VA's fulfillment of VCAA is not required at 
this time.  


Factual Background

The Veteran submitted her original claim of service 
connection for a right arm and shoulder condition in August 
1998.  See VA Form 21-526.  

The service treatment record includes a January 1993 Report 
of Medical Examination conducted in conjunction with Army 
enlistment.  The clinical evaluation of the right shoulder 
was normal.  

A July 1994 screening note of acute medical care shows 
complaints of right shoulder pain for two weeks.  An October 
1996 health record revealed that the Veteran complained of 
having had right shoulder pain for two months.  

Another October 1996 medical record showed that the Veteran 
sustained a right shoulder contusion.  An April 1998 physical 
therapy clinic treatment note reports that the right shoulder 
impingement was ruled out.  A Report of Medical An 
examination conducted in April 1998 included a finding 
concerning the right trapezius.  

The report of a June 1998 VA examination shows that, despite 
complaints of right shoulder pain, weakness, stiffness, 
fatigue and instability, an examination was negative; the 
examiner concluded that the Veteran had right shoulder pain 
without an underlying disease.  

An X-ray examination in June 1998 while reportedly normal, 
reported findings of minimal spurring along the inferior 
margin of the acromioclavicular joint.  

The report of a private March 2001 Magnetic Resonance Imaging 
(MRI) study of the right shoulder documented mild to moderate 
degenerative changes of the acromioclavicular joint; the 
radiologist's impression was that of degenerative joint 
disease.  

A May 2006 private MRI test report notes right shoulder 
findings including signs of chronic or acromial impingement 
and degenerative changes.  

The Veteran was afforded a VA orthopedic examination in 
December 2008.  The examiner acknowledged that he had 
reviewed the claims folder.  The Veteran complained of 
constant right shoulder pain.  She asserted that her right 
shoulder problems had gradually begun in 1995.  A history of 
a September 2008 surgical procedure was mentioned.  

Following examination, a right shoulder disorder, 
characterized as impingement, degenerative joint disease of 
the ACL and glenohumeral joint, status post tendon release, 
was diagnosed.  

The examiner also opined that the Veteran's right shoulder 
disorder "began in military service concomitantly with pain 
on her neck and left shoulder."  He added that the Veteran's 
right shoulder disorder "[was] related to service."  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the Veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The Veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Analysis

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the current impingement 
syndrome and degenerative changes of the right shoulder as 
likely as not had is due to an injury sustained by the 
Veteran during her period of active service.  

As noted, in the course of a comprehensive and detailed 
December 2008 VA examination, the examiner provided a medical 
opinion that linked the claimed right shoulder problems to 
events service based on a continuity of symptomatology since 
service.  

By resolving all reasonable doubt in favor of the Veteran, 
service connection for the current right shoulder disability 
is warranted.  


ORDER

Service connection for postoperative residuals of right 
shoulder impingement syndrome and degenerative changes is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


